PER CURIAM.
In these consolidated appeals, Arthur O. Armstrong appeals district court orders denying leave to reopen cases. In No. 01-1195, this Court entered an order on June 4, 2001, sanctioning Armstrong and noting that the appeal was frivolous. Accordingly, we dismiss the appeal and deny the motion for summary judgment. In No. 01-1316, we dismiss the appeal and deny the motions for summary judgment, for leave to proceed in forma pauperis and to add an additional party. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.